DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 12 October 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 1, 4, 6, 7, 9-14 and 18-19 are pending.
	Claims 7 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claim 7 is directed to methods which detect a CNV in non-elected regions.
Claims 1, 4, 6, 9-14 and 18 read on the elected invention and have been examined herein. It is noted that the claims encompass the non-elected subject matter of the BOP1, MYC, IGH and IGK regions and the regions listed in Table 1 other than TP53 and INK4A, and combinations of non-elected regions. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 


Duplicate Claim 
4. Applicant is advised that should claim 6 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
New Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakthikumar et al (Cancer Research. Published online 03 May 2018. Available via URL: < cancerres.aacrjournals.org/content/canres/early/2018/05/03/0008-5472.CAN-17-3558.full.pdf>).

Regarding claims 6 and 18, Sakthikumar also teaches analyzing tissue samples from the canine for copy number variations (p. 6). Claim 6 further defines a blood sample but is not limited to methods wherein the sample is a blood sample. Thereby, claim 6 encompasses methods wherein the sample is a tissue sample. Further, regarding claims 6 and 18, Sakthikumar teaches analyzing blood samples from the canine subjects having cancer, and thereby blood samples comprising circulating tumor cells, and detecting the presence of the CNVs in the DNA present in the blood sample (e.g., p. 6 and 8).
Regarding claim 9, in the method of Sakthikumar the copy number variations are relative to a normal, non-cancerous sample (p. 6 and 8).
New Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakthikumar et al (Cancer Research. Published online 03 May 2018. Available via URL: <cancerres.aacrjournals.org/content/canres/early/2018/05/03/0008-5472.CAN-17-3558.full.pdf>) in view of Agilent (“Oligo Fish Probe Customization,” 2016. Available via URL: <agilent.com/cs/library/datasheets/Public/5991-4954EN_customfish.pdf>, p. 1-4).
The teachings of Sakthikumar are presented above. In particular, Sakthikumar teaches detecting the copy number variations / aberrations by performing sequencing assays (p. 6 and 8). Sakthikumar does not teach detecting the copy number variations / aberrations using oligo FISH.
However, Agilent teaches methods of detecting copy number variations in canine subjects using oligo FISH (e.g., p. 3 “For the first time within the industry, it will be possible to order custom probes for non-human applications”; p. 3 “Shown: four-color custom probes for a canine cancer application; and p. 4 “1. Choose copy number, break-apart, or dual fusion probes”). Agilent exemplifies using 4 custom oligo FISH probes co-hybridized to a canine metaphase spread, wherein three of the probes are labeled with one fluorophore (red, green or aqua) and the fourth is a labeled with a combination of fluorophores to yield a yellow signal (p. 3). Thus, Agilent teaches contacting samples comprising target regions with a plurality of oligo probes each comprising a unique fluorescent barcode. Agilent teaches that Oligo FISH probes allow “precise targeting of the region of interest, therefore significantly improving probe specificity with no partial coverage and no “overhangs” outside the region” (p. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakthikumar so as to have detecting the copy number variation in the regions comprising TP53 and CDKN2A/B (p16/INK4A) using the oligo FISH method of Agilent to achieve the Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakthikumar et al (Cancer Research. Published online 03 May 2018. Available via URL: <cancerres.aacrjournals.org/content/canres/early/2018/05/03/0008-5472.CAN-17-3558.full.pdf>) in view of Hiyoshi-Kanemoto (J Vet Med Sci. 2016. 78(5): 877-881).
The following rejection applies to the claims to the extent that they may intend to encompass analyzing circulating tumor cells for the presence of the copy number variation.
The teachings of Sakthikumar are presented above. In particular, Sakthikumar teaches assaying a tumor tissue sample or a blood sample comprising from a canine cancer patient having (p. 6) and thereby a blood sample comprising circulating tumor cells.  Sakthikumar does not specifically teach a method of detecting the copy number variation in circulating tumor cells.
However, Hiyoshi-Kanemoto et al teaches that “The presence of circulating tumor cells (CTCs) serves as a prognostic marker and indicator of disease relapse, as well as a means of evaluating treatment efficacy in human and canine lymphoma patients” (abstract). The reference (p. 877) further states that:
“Circulating tumor cells (CTCs) are defined as tumor cells in the peripheral blood derived from primary or secondary tumor lesions. CTCs that escape anti-cancer therapy 
In view of the teachings of Hiyoshi-Kanemoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sakthikumar so as to have assayed for the presence of copy number variations / copy number alterations in circulating tumor cells (CTCs) since this would have provided a non-invasive means for detecting the CNVs / CNAs and would have providing important information regarding relapse of the cancer in the canine patients and response of the canine patients to therapy.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634